Baldwin, J.
An assignment in insolvency was made to the plaintiff as trustee for the benefit of the creditors of Benjamin Sedgwick, the assigning debtor, and duly filed in the proper Court of Probate. The goods assigned belonged to the wife of the assignor, and had been bought by him as her agent and statutory trustee, for use in a mercantile business of which she was the proprietor and he the manager, and which had proved to be a losing one. She had joined in requesting the plaintiff to act as trustee in insolvency, and both she and her husband had agreed with him on the terms on which he should act, and, after the assignment was made, acquiesced in and consented to his possession.
Under these circumstances he was properly held to have an equitable lien on the goods assigned, for his reasonable fees and disbursements as the trustee under the assignment, which neither Mr. nor Mrs. Sedgwick could dispute.
Our laws permit suits against a married woman jointly with her husband, upon any contract entered into jointly with him for the benefit of her estate, or of their joint estate, or made by her upon her personal credit, for the benefit of herself, her family, or her separate or joint estate; and in such actions executions may be levied upon her property as if she were unmarried. General Statutes, §§ 984, 985, 987. By General Statutes, § 986, it is also provided that when a married woman shall cany on any business and any right of action shall accrue to her therefrom, she may sue thereon as if she were unmarried. The effect of these statutes, taken together, is to put her substantially in the position of a feme sole as to all rights and obligations growing out of her interest in such a business conducted with his consent, or out of what she does or agrees to do in consequence of her connection with it. So far forth, the title of her husband—if she were married prior to 1877—as statutory trustee, is curtailed, or taken away.
The provisions of General Statutes, §§ 2792, 2798, must *565be read in connection with those concerning civil actions, to which reference has been made, and as part of one entire plan for regulating the property rights of husband and wife. Section 2798, which forbids the sale or transfer hy the husband of any interest in his wife’s estate, unless she joins in a written conveyance of it, is manifestly inapplicable to the management of a store for the sale of goods in the ordinary course of mercantile business, when conducted by him in her behalf. Rockwell v. Clark, 44 Conn. 534, 536. Section 2792, which vests the wife’s property in the husband as trustee in such a manner as to give him the beneficial use of the income during his life, is, if read by itself, equally inconsistent with the right given to her creditors by § 984 to levy on it, in his lifetime, for her debts of a certain description.
We gave a somewhat narrower construction to certain of the statutory provisions now embodied in § 984, when first enacted. (Public Acts of 1872, p. 96, Chap. XCIV.) Notwithstanding they originally authorized in terms the levy of execution upon the wife’s “interest in any real or personal property,” we held that this referred only to her separate property, and simply gave a remedy at law in cases where there had always been a remedy in equity. Buckingham v. Moss, 40 Conn. 461. Soon afterwards, however, it was determined that under the equity of the Act of 1869 (Public Acts of 1869, p. 340, Chap. CXXIV.), now also incorporated in substance in § 984, whatever was legally liable for the debts of a married woman, incurred in carrying on business, or evidenced by note given for the benefit of her sole estate, or the joint estate of herself and her husband, might also be subjected to an equitable charge for debts incurred for the benefit of her sole estate or of the joint estate of herself and her husband, although no note were given, and that when the Act of 1869 gave a remedy by levy of execution upon “ her property ... as if she were unmarried,” it authorized such a levy upon property owned by her which was not secured to her sole and separate use. Donovan's Appeal, 41 Conn. 551, 557. Such property may be bound by her contracts, even when she could not be held personally liable, *566and if' the contracts were made on the credit of her real estate, not held to her separate use, and she then dies, leaving a surviving husband with the rights of a tenant by the curtesy, the interest of her estate in such land can be sold to satisf}’- them. Shelton v. Hadlock, 62 Conn. 143, 154; Corr’s Appeal, ibid. 403, 409. The personal property of a married woman, who was married after 1849 and before 1877, is always hers in equity, subject only to the husband’s legal title, and to his life use of the accruing income. Connecticut Trust Safe Deposit Co. v. Security Co., 67 Conn. 438, 442.
It is unnecessary to inquire, in the present case, whether the effect of any of these laws, passed since the appellant’s marriage in 1865, upon Mr. Sedgwick’s rights, could be questioned under the provisions either of our own Constitution or of that of the United States, as going beyond the legitimate power of the legislature to make reasonable modifications from time to time in the legal incidents and consequences of the marriage relation. He assented to whatever his wife has done under her enlarged authority to contract, and to everything out of which the plaintiff’s claim arises.
Mrs. Sedgwick asked the plaintiff to take possession of the goods on which he now claims a lien, under an assignment in insolvency. He assented, and such an assignment was made by her husband in his own name, under which possession was taken and held, at his request and hers, for over two months, during which time the plaintiff rendered valuable services as trustee, and made proper expenditures, as such. She must be treated as if she were a feme sole in regard to this transaction, and, so regarded, it is manifest that the plaintiff is entitled to the lien he claims. He takes it, not because he has the title, but because she has it, and has subjected it to a charge in his favor for acts done at her request and for her benefit.
The appellants ask to have this appeal erased from the docket on the ground that the Superior Court had no jurisdiction of the action. Ho motion to erase or objection to the jurisdiction was made in the court below, but the claim now put forward is that it nowhere appears on the record *567that the matter in demand in that court exceeded five hundred dollars in value, and therefore that, notwithstanding the Superior Court is one of general jurisdiction, all the proceedings, from the institution of the original action to the entry of this appeal, have been coram non judice.
This court has jurisdiction to review any judgment of the Superior Court from which an appeal is taken on the ground that it was void for want of jurisdiction. If a judgment is not simply erroneous, but void, there is so much the more reason for the authoritative declaration of its invalidity by the court of last resort. Whether the original cause was or was not within the jurisdiction of the Superior Court, this appeal is within the jurisdiction of this court, and the motion to erase is therefore denied. Canter v. American, etc., Ins. Co., 2 Pet. 554.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.